Citation Nr: 0630029	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran of active 
service in the Philippines during World War II, including a 
period of confinement as a Prisoner of War (POW) of the 
Japanese Government from April 9 to September 27, 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


REMAND

In June 2006, the Board wrote to the appellant to clarify 
what type of hearing she wanted to attend.  She has indicated 
that she wants a hearing at the RO.  In order to afford her 
due process, this appeal must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.

While the claim is in REMAND status, the appellant should be 
provided with notice of provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) which fully complies with 
current requirements.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be issued to the 
appellant providing her with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include notice that the 
appellant should submit any pertinent 
evidence in her possession.  The notice 
should also comply with the decision of 
the United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as any other court decisions issued 
after this remand.  

2.  The appellant should be scheduled for 
a hearing at the RO before appropriate 
personnel.  She should be given notice of 
the date and place to report in accordance 
with established procedures.

3.  Thereafter, following any indicated 
development, the claim on appeal should be 
readjudicated on a de novo basis without 
reference to prior adjudications. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant should be furnished 
an appropriate supplemental statement of the case and 
provided the requisite opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
The appellant need take no further action until she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

